lN THE SUPREIVIE COURT OF PENNSYLVAN]A
NilDDLE D|STR|CT

|N RE: APPL|CAT|ON OF BRUCE R. : NO. 174 |Vli\/l 2016
BEE|V|ER, ATTORNEY GENERAL OF '

THE CO|V||V|ONVVEALTH OF

PENNSYLVAN|A, REQUEST|NG AN

ORDER DIRECT|NG THAT AN

ADD|T|ONAL |VIULT|COUNTY :

|NVEST!GATING GRAND JURY HAV|NG :

STATEWIDE JUR|SD|CT|ON BE '

CONVENED

ORDER

PER CUR|A|V|

AND NOW, this 9th day of December, 2016, upon consideration of the
App|ication of Bruce R. Beemer, Attorney General ot the Commonwea|th of
Pennsy|vania,_ and it appearing to the Court that the granting of the Application is
appropriate under the investigating Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq., it is
hereby ORDERED as follows:

1. The Attorney Genera|’s Appiication requesting an Order directing that an
additional multicounty investigating grand jury having statewide jurisdiction (“Forty-First
Statewide investigating Grand Jury") be convened is hereby GRANTED.

2. The Honorabie Anthony A. Sarcione, Judge of the Court of Common
P|eas, Fifteenth Judicial District, Chester County, Pennsylvania1 is hereby designated
as Supervising Judge ot the Forty-First Statewide investigating Grand Jury. A|l
applications and motions relating to the Work of the Forty-First Statewide investigating
Grand Jury-including motions for disclosure of grand jury transcripts and evidence_

shall be presented to the Supervising Judge. With respect to investigations,

presentments, reportsl and all other proper activities of the Forty-First StateWide
investigating Grand Jury, Judge Sarcione, as Supervising Judge, shall have jurisdiction
over ali counties throughout the Commonweaith of Pennsy|vania. Judge Sarcione may
temporarily designate another jurist who has been appointed by this Court as the
Supervising Judge of a muiticounty investigating grand jury having statewide jurisdiction
to serve as Acting Supervising Judge of the Forty-First StateWide investigating Grand
Jury when Judge Sarcione is absent or othenNise unavailable

3. |\iiontgomery County is designated as the location for the Forty-First
StateWide investigating Grand Jury proceedings

4. The Court Administrator of Pennsy|vania is directed to draw six counties at
random from the Eastern District of Pennsy|vania pursuant to the provisions of Ruie
241(A)('i) and 241(C)(2) of the Pennsy|vania Ruies of Criminai Procedure, and these six
counties, plus i\/_iontgomery, shall together supply jurors for the Forty-First StateWide
investigating Grand Jury.

5. The Court Administrator of Pennsy|vania is directed to obtain the names
and addresses of persons residing in the aforesaid counties who are eligible by law to
serve as grand jurors pursuant to the provisions of Ruie 241(A)(2) of the Pennsy|vania
Ruies of Criminai Procedure.

6. The total of such names of prospective jurors to be collected shall be two
hundred, of which fifty shall be selected at random and summoned by the Court
Administrator of Pennsyivania to i\/iontgomery County. The Supervising Judge shall
impanel the Forty-First Statewide investigating Grand Jury from this panel of fifty

prospective jurors. if it becomes necessary, additional prospective jurors shall be

174 lVl|V| 2016 ~ 2

summoned by the Supervising Judge from among the remaining one hundred fifty
prospective jurors.

7. The Forty-First StateWide investigating Grand Jury Wii| remain in session
for not more than eighteen months following the date that it is impaneled by the
Supervising Judge.

8. The Attorney Generai of the Commonweaith of Pennsyivania, or his
designee in charge of the Forty-First StateWide investigating Grand Jury, may appiy, if
necessary, to the Supervising Judge for an extension of the term of the Forty-First
StateWide investigating Grand Jury for an additional period of up to six months, if, at the
end of its original term, the investigating Grand Jury determines by majority vote that it
has not completed its businessl The Forty-First StateWide investigating Grand Jury’s
term, including any extension thereof, shall not exceed twenty-four months from the
date it Was originally impaneled by the Supervising Judge.

9. in addition to maintaining control of transcripts and evidence as provided
by Ruie 229 of the Pennsy|vania Ruies of Criminai Procedure and controlling disclosure
of matters occurring before the Forty-First StateWide investigating Grand Jury as
provided by 42 Pa.C.S. §4549, the Supervising Judge shall have the same duties and
powers relating to maintaining grand jury secrecy with respect to each prior StateWide
investigating Grand Jury convened in i\/iontgomery County cr any other county identified

in Ruie 241(0)(2).

 

Chief Justioe of P nnsylvania

174 lVllVl 2016 - 3